Exhibit 10.6

August 3, 2006

Ms. Roya Behnia

4144 North Rockwell Street

Chicago, Illinois 60618

 

  Re: Employment

Dear Roya:

We are pleased to offer you employment with Rewards Network Inc. (“Rewards
Network”) as Senior Vice President, General Counsel, Secretary and Chief Privacy
Officer. In this position, you will report to me, and will perform duties as we
discussed. Should you accept this offer, your start date will be August 4, 2006
and your gross annual salary initially will be $250,000 (less any withholdings
and deductions required by law or authorized by you), which generally will be
payable in biweekly installments. In 2006 and beyond, you will be entitled to
participate in the senior management bonus program, the specific terms of which
are approved annually by the Compensation Committee of the Board of Directors.
For the 2006 bonus program, you will be eligible for a bonus that is equal to up
to 50% of your annual base salary pro rated for the amount of actual time
employed by Rewards Network. You also will be eligible to participate in the
2006 Long Term Incentive Plan subject to the terms and conditions of such plan.
In 2006, you will be eligible for a grant target equivalent to 55% of your
salary pro rated for the amount of actual time employed by Rewards Network as
approved by the Compensation Committee.

Furthermore, you will be eligible to participate in such Rewards Network’s
employee benefit plans and policies including plans and policies relating to
health, life, severance, 401(k) Plan, disability, etc. benefits that Rewards
Network may make available generally to its employees in comparable positions,
subject to the terms and conditions of any such plans and policies as they may
exist from time to time. In addition, you will be entitled to 24 days of paid
time off for your first year. Rewards Network reserves the right to modify,
amend, suspend, or terminate any or all such management bonus program, incentive
compensation and employee benefit plans and polices at any time.

Please note that the purpose of this letter is merely to describe the terms of
our offer. This letter does not constitute a contract of employment and does not
create any right to continued employment for any period of time. If you accept
this offer, your employment with Rewards Network at all times will be “at will”.
This means that either you or Rewards Network may end your employment at any
time for any or no reason.

If your employment with Rewards Network is terminated by Rewards Network
following a Change of Control (as defined below) or without Cause, or you
voluntarily terminate your employment by Rewards Network with Good Reason upon
30 days prior written notice to Rewards Network (or such shorter period as may
be permitted by the Board of Directors), your entitlement to compensation and
benefits shall cease immediately, except that you will be entitled to:

 

  (i) continuation of your Base Salary for a period of 12 months after the
effective date of your termination of employment;



--------------------------------------------------------------------------------

  (ii) continued coverage of you and your spouse and dependents under Rewards
Network’s group health plan for 12 months after the effective date of your
termination of employment, at no cost to you but otherwise on the same basis as
such plan is offered to active employees of Rewards Network, and following the
expiration of such period the right to elect continued coverage under such plan
pursuant to COBRA; and

 

  (iii) the continued right to exercise any outstanding vested options or
restricted stock units held by you to purchase shares of Common Stock for a
period of 90 days after the effective date of your termination of employment.

You will not be entitled to the foregoing in the event your employment
terminates for any other reason. As used in this letter a voluntary termination
of your employment with “Good Reason” shall mean a termination by you of your
employment with Rewards Network pursuant to a written notice delivered to
Rewards Network within 30 days after the occurrence of the following event
without your written consent; provided, that an isolated, insubstantial or
inadvertent action or failure which is remedied by Rewards Network within 30
days after receipt of such notice given by you shall not constitute Good Reason:
a material diminution in your duties and responsibilities that is inconsistent
with your position as Senior Vice President, General Counsel, Secretary and
Chief Privacy Officer of Rewards Network, which shall not include an adverse
change in your reporting responsibilities.

The severance payments provided hereunder shall be made in lieu of any other
severance payments under any severance agreement, plan, program or arrangement
of Rewards Network that may be applicable to you.

Notwithstanding anything to the contrary, no amount shall be payable to you (or
your executor or other legal representative in the case of your death or
disability), other than the payments and benefits described above, unless and
until eight days after you (or your executor or other legal representative in
the case of your death or disability) execute and deliver to Rewards Network, a
general waiver and release of claims against Rewards Network and its affiliates
(other than any claims related to the enforcement of your rights under this
Agreement) in a form prescribed by Rewards Network; provided such release (A) is
executed and delivered to Rewards Network within 22 days of your cessation of
employment, or such longer period of time permitted by the Board of Directors in
its sole discretion and (B) and is not revoked by you (or your executor or other
legal representative in the case of your death or disability) within the
revocation period, if any, made available by Rewards Network with respect to
such release.

For purposes of this letter, a “Change in Control” shall be deemed to have
occurred if:

 

  (i) any person (as defined in Sections 3(a)(9) and 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than Rewards
Network, Equity Group Investments, L.L.C. (“EGI”), an affiliate of Rewards
Network or EGI or an employee benefit plan of Rewards Network, acquires directly
or



--------------------------------------------------------------------------------

indirectly the beneficial ownership (within the meaning of Rule 13d-3
promulgated pursuant to the Exchange Act) of any voting security of Rewards
Network and immediately after such acquisition such person is, directly or
indirectly, the beneficial owner of voting securities representing 50 percent or
more of the total voting power of all of the then-outstanding voting securities
of Rewards Network;

 

  (ii) the individuals (i) who constitute the Board of Directors as of the
Effective Date (the “Original Directors”) or (ii) who thereafter are elected to
the Board of Directors and whose election, or nomination for election, to the
Board of Directors was approved by a vote of a majority of the Original
Directors then still in office (such directors becoming “Additional Original
Directors” immediately following their election) or (iii) who are elected to the
Board of Directors and whose election, or nomination for election, to the Board
of Directors was approved by a vote of a majority of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election) (such
individuals being the “Continuing Directors”), cease for any reason to
constitute a majority of the members of the Board of Directors;

 

  (iii) the stockholders of Rewards Network shall approve a merger,
consolidation, recapitalization, or reorganization of Rewards Network, a reverse
stock split of outstanding voting securities, or consummation of any such
transaction if stockholder approval is not sought or obtained, other than any
such transaction which would result in at least 50 percent of the total voting
power represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned (within the meaning
of Rule 13d-3 promulgated pursuant to the Exchange Act) by the holders of
outstanding voting securities of Rewards Network immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or



--------------------------------------------------------------------------------

  (iv) the stockholders of Rewards Network shall approve a plan of complete
liquidation of Rewards Network or an agreement for the sale or disposition by
Rewards Network of all or a substantial portion of Rewards Network ‘s assets
(i.e., 50 percent or more of the total assets of Rewards Network).

For purposes of this letter, the term “Cause” shall mean any one or more of the
following:

 

  (i) any willful refusal by you to follow lawful directives of the President
and Chief Executive Officer or the Board of Directors which are consistent with
the scope and nature of your duties and responsibilities; provided that an
isolated, insubstantial or inadvertent action or failure which is remedied by
you within 10 days after written notice from the President and Chief Executive
Officer or the Board of Directors shall not constitute Cause hereunder;

 

  (ii) your conviction of, or plea of guilty or nolo contendere to, a felony or
of any crime involving moral turpitude, fraud or embezzlement;

 

  (iii) any gross negligence or willful misconduct by you resulting in a
material loss to Rewards Network or any of its subsidiaries, or material damage
to the reputation of Rewards Network or any of its subsidiaries;

 

  (iv) any material breach by you of any one or more of the covenants contained
in the Proprietary Interest Protection and Non-Solicitation Agreement; or

 

  (v) any violation of any statutory or common law duty of loyalty to Rewards
Network or any of its subsidiaries.

As a condition of employment with Rewards Network, you will be required to sign
a Proprietary Interest Protection and Non-Solicitation Agreement, a copy of
which is attached to this letter for you to review while you consider our offer
of employment. We also are extending this offer to you on the condition that you
not use or disclose to Rewards Network any confidential information of anyone
that you previously worked for, and with the understanding that your Rewards
Network employment will not violate or be restricted by any non-competition or
other agreement with anyone else. If this is not the case, please inform us
immediately.

We congratulate you on your offer and sincerely hope that you will accept.



--------------------------------------------------------------------------------

To indicate your acceptance should you decide to do so, please sign this letter
and the attached Proprietary Interest Protection and Non-Solicitation Agreement
where indicated and return them to me. In the meantime, please do not hesitate
to call me should you have any questions.

 

Very truly yours,

/s/ Ronald L. Blake

Ronald L. Blake President and Chief Executive Officer

Enclosure

cc: Personnel File

 

AGREED TO AND ACCEPTED:

/s/ Roya Behnia

Roya Behnia Dated: August 3, 2006